Title: From George Washington to Major General Israel Putnam, 27 September 1778
From: Washington, George
To: Putnam, Israel


          
            Dear Sir
            Head Quarters Fredericksburg 27th Sepr 1778
          
          Be pleased to send Genl Woodfords Brigade to the West side of the River with orders to fall down towards Clarks town, for the purpose of hindering the Enemy from advancing parties from their main body about Hackensack Bridge, to carry off the Stock which has been drove out of the Necks. I have directed Baron Kalb to send a Brigade from his Division to Fishkill, who will be ready to come to your assistance should the enemy advance forward upon this side of the River—Genl Woodford had better not take Artillery or Carriages of any kind with him, because if the Enemy advance in force upon him he will have to retreat thro’ the passes that lead to the Fort at West point. You will take proper measures for supplying this detachment with provisions. I am &ca.
         